Judgment of the Court of Special Sessions, New York County, convicting the defendant of a violation of section 1140 of the Penal Law, and sentencing him to a term of four months in the Workhouse, but suspending its operation during good behavior, unanimously reversed on the law and on the facts, the information dismissed and the defendant discharged. We are of the opinion that the evidence in this case, when considered with defendant’s character evidence, did not establish beyond a reasonable doubt defendant’s guilt of the willful and lewd exposure required by section 1140 of the Penal Law. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.